DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
A front gate movable between a first obstructing position, to a second non-obstructing position (Claim 1). Note that the drawings appear to depict a radically different embodiment, in which front gate 1082 is shown shifting shape from a cylindrical configuration in Fig. 7 (understood to represent the “first obstructing position” of the front gate, per Para 0014; also possibly related to Fig. 9), to a rectangular prismatic configuration in Fig. 8 (understood to also represent the “first, obstructing position” of the front gate, per Para 0015). In light of the seemingly shape-changing capability of the front gate while maintained in its first obstructing position, it is difficult to ascertain how the front gate operates, as claimed. No movement from the first to the second position is depicted.
A portion of secondary containers is directly above the front gate (Claim 1, Para 0066, 0067). Note that Figs. 8-9 depict an opposite configuration, with NO PORTION of containers 200 being disposed directly above front gate 1082;
A back stop movable between first and second positions (Claim 1). Note that Figs. 8-9 depict an opposite configuration, namely a fixed (immovable) back stop 1092
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference character “1089” has been used to designate both a conveyor belt (Para 0062) and an unrelated item seemingly part of the fixed frame (Fig. 8);
Reference character “900” has been used to designate both a tertiary container  (Para 0061) and an unrelated item seemingly part of the environment surrounding the frame (Fig. 8).  
Front gate 1082 is shown shifting shape from a cylindrical configuration in Fig. 7 (understood to represent the “first obstructing position” of the front gate, per Para 0014; also possibly related to Fig. 9), to a rectangular prismatic configuration in Fig. 8 (understood to also represent the “first, obstructing position” of the front gate, per Para 0015). In light of the seemingly shape-changing capability of the front gate while maintained in its first obstructing position, it is difficult to ascertain how the front gate operates, as claimed.
Front gate 1082 is not shown lifting/elevating at least partially a back row of containers 200 (Para 0067: “front gate 1082 …partially elevates the back row above a surface of tray loading station 1088”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections and Interpretations 
Regarding Claim 1, use of the term “tertiary container” in the preamble of claim 1 defining the corresponding scope of the claim (“A machine for filling a tertiary container”), without additional limitations recited in conjunction with a step of filling the tertiary container, is objected to. Note that except dependent claim 12, no other claim invokes the introduced term “tertiary container”, nor does it discuss a step of filling thereof. For the purpose of further prosecuting the claim, the term “tertiary container” is understood as equivalent to “tray” (seemingly supported by the specification – Para 004: “machine arranges four filled secondary containers in a 2x2 array in a tray”).
Regarding Claim 11, the phrase “the entirety” is interpreted as equivalent to “an entirety”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Regarding Claim 1, the specification, while being enabling for an embodiment having a front gate and a back stop, does not reasonably provide enablement for a machine in which the back stop so moves so that it has two different attitudes/configurations, and the front gate is so configured so that it is located directly underneath all portions of containers. In contrast, the drawings appear to show embodiments significantly different, where no movement is demonstrated for the back stop, and no portion of containers is directly above the front gate (see related drawing objections above, as well as related 35 USC 112b discussion, below). Furthermore, the specification does not appear to provide support for a movable back stop, or for a movable front gate, drawings depicting radically different embodiments, in which front gate 1082 is shown shifting shape from a cylindrical configuration in Fig. 7 (understood to represent the “first obstructing position” of the front gate, per Para 0014; also possibly related to Fig. 9), to a rectangular prismatic configuration in Fig. 8 (understood to also represent the “first, obstructing position” of the front gate, per Para 0015). In light of the seemingly shape-changing capability of the front gate while maintained in its first obstructing position, associated with the fact that no movement from the first to the second position is disclosed and depicted in the drawings, it is difficult to ascertain how the front gate operates, as claimed.  Additionally back stop 1092 does not show any movement between first and second positions (All figs, including Figs. 8-9 depict an opposite configuration, namely a fixed/immovable back stop). Because (A) the Inventor has not provided direction (for example, with respect to how a front gate may possibly be positioned so that at least a portion of containers of an upstream row are directly above said gate, when a first row of containers is positioned against the back stop; similar consideration for the backstop), (B) no working examples have been disclosed, to show an embodiment in which a first row is against the back stop while an upstream row of containers is – at least in portions/part – directly above the front gate (similar consideration for the backstop), and (C) the breadth of the claims (phrase “a portion of an upstream row of secondary containers” broadly leaves open multiple possibilities, including that – A – each container in the upstream row has a respective portion, or – B – a portion is identified as belonging to the row of containers as opposed to individual containers of the upstream row; similar considerations for the backstop limitation, where “between” ambiguously broadens to an array of possibilities including suggesting (A) back stop motion between first and second positions representing various configurations/attitudes of the back stop or (B) motion confined in-between two limits/bounds of its motion range), undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention (see MPEP 2164.01(a) – Undue Experimentation Factors and In re Wands). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “back stop selectively moveable between a first, upstream position and a second, downstream position, wherein the tray loading station is sized such that when a first row of secondary containers is positioned against the back stop positioned in the first position, a portion of an upstream row of secondary containers is positioned directly above the front gate” is indefinite for at least one of the following reasons:
The use of the words “when a first row of secondary containers is positioned against the back stop” without previously having established that such an action or event will occur, and the manner in which it will occur, raises indefiniteness issues (see MPEP 2111.04-II CONTINGENT LIMITATIONS)
The phrase “ a portion … is positioned directly above the front gate” is unclear, in light of the specification, which doesn’t appear to provide support for an embodiment where a portion of containers is directly above the gate. In contrast, the drawings appear to show embodiments significantly different, where no portion of containers is directly above the front gate (see related 35 USC 112a rejection above, and related drawing objections).
The limitation of the back stop being movable between a first and second position raises indefiniteness issues because it is unclear whether (A) the first and second positions represent various configurations/attitudes of the back stop, as opposed to (B) the back stop moving in between two limits/bounds of its motion range, one being a first position as one end of the movement range, the other one being a second position as the other end of the motion range. The specification does not provide sufficient support, as all of the embodiments presented (including in the drawings) have the back stop immovable/fixed (see related drawing objections, above).

Regarding Claim 5 there is insufficient antecedent basis for “pre-loading station”.

Regarding Claim 10, the phrase “until the first row of secondary containers contacts the back stop”, without previously having established that such an action or event will occur, and the manner in which it will occur, raises indefiniteness issues (see MPEP 2111.04-II CONTINGENT LIMITATIONS).

Regarding Claim 11, the phrase “until the entirety of the upstream row of secondary containers is downstream of the front gate”, without previously having established that such an action or event will occur, and the manner in which it will occur, raises indefiniteness issues (see MPEP 2111.04-II CONTINGENT LIMITATIONS).

Claims 2-13 are further rejected under 35 U.S.C. 112(a) and (b) as depending from a rejected parent claim, see discussion above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Pub 20150353212 by Williamson (“Williamson”).

Regarding Claim 1, Williamson teaches a machine 100 (Fig. 16, Para 0024) for filling a tertiary container (box 10, Para 0026) with a plurality of secondary containers (partitions between dividers 14/16,Para 0026, represented by “individual packaging bags”), said machine comprising:
a frame (lower part of machine 100, including stanchions 114, 112 (Fig. 1, Para 0028, etc.);
a tray loading station (bounds annotated as TLS below) coupled to the frame and positioned to receive a plurality of streams of the secondary containers (bags are arranged in rows/streams, see Fig below; Para 0004: “row of bags”) from an upstream direction (right side of Figs below);
a front gate 170 positioned at an upstream end (right side, as oriented below) of the tray loading station TLS, the front gate 170 selectively moveable between a first position (P1FG as annotated below) , in which the secondary containers are obstructed from passing downstream to the tray loading station (secondary container in 10A cannot pass further in position P1FG, see Para 0033: “box lifters 170… selectively raise adjacent packing boxes 10 out of contact …”), and a second position (P2FG below), in which the secondary containers are not obstructed (they are moved downstream, i.e. leftward in Figs. below) from passing downstream to the tray loading station TLS;
a back stop 174 (Para 0033, Figs. below) proximate a downstream end (left, below) of the tray loading station TLS, the back stop selectively moveable between a first, upstream position (e.g. the first position P1BS in annotated figs below) and a second, downstream position (any other position, for example as shown in Fig. 12, also Para 0033 : “box lifters …174 which selectively raise …Lift actuators …extend and retract to raise and lower the lift rollers 176 between a raised position, lifting packing boxes 10 out of contact with the roller deck …”), wherein the tray loading station TLS is sized such that when a first row of secondary containers (first row of filled bags , see row R1 below) is positioned against the back stop positioned in the first position (as back stop 174 supports box 10A, it follows that row R1 is against the back stop 174 in first position P1BS, see below), a portion of an upstream row (row R2 as annotated below)of secondary containers is positioned directly above the front gate 170 (multiple interpretations are available, representing bags of boxes 10B and/or 10C being at a higher elevation, i.e. directly above, gate 170, see Figs. below). 

Regarding Claim 2, Williamson further teaches a secondary container filling station (at location of the paddles 142) upstream (i.e. above, as oriented in Figs. 13-14) of the tray loading station TLS, at which each of the secondary containers (bags) are filled with a respective plurality of primary containers (substantially spherical containers 2, in Fig. 3).
Regarding Claim 3, Williamson further teaches a secondary container erecting station (inherently, the location where bags are distended from their flat configuration into the open position discussed in Para 0026: “Dividers 14 and 16 … …support and hold open the individual packaging bags”) upstream of the secondary container filling station (i.e. right side of the station represented at the location of paddles 142), at which each of the secondary containers is erected from a respective knocked-down-flat blank (inherently, the location where bags are distended from their flat configuration into the open position discussed in Para 0026: “Dividers 14 and 16 … …support and hold open the individual packaging bags”).


    PNG
    media_image1.png
    1146
    785
    media_image1.png
    Greyscale

Annotated Figs. 13-14 of Williamson

Regarding Claim 4, Williamson further teaches a secondary container arranging station (assembly of roller deck 162 and box conveyer 120, see Para 0032: “roller deck 162 includes a plurality of spaced rollers 164”, Fig. 5, and Para 0028: “Box conveyer 120 is driven by a conventional electric motor”) downstream of the secondary container filling station (i.e. below the location of the paddles 142), the secondary container arranging station comprising a routing mechanism (conveyer 120, see Para 0028, Fig. 8) configured to receive the secondary containers in a single stream (bags in box 10A are shown lined up in a stream, along the right-to-left direction in Fig. 8) from the secondary container filling station and selectively route the secondary containers into the plurality of streams (bags are conveyed in a plurality of streams, i.e. 3, corresponding to 4-unit long arrangements, as shown in Fig. 2).
Regarding Claim 5, Williamson further teaches a pre-loading conveyor 130  upstream of (i.e. higher than, in Fig. 7) the tray loading station TLS (as annotated above) and configured to convey the secondary containers to the pre-loading station (see related 35 USC 112b rejection above, for lack of antecedent basis), wherein the front gate 170 is positioned between a downstream end of the pre-loading conveyor (i.e. the right-most end of conveyor 130, in Fig. 13) and the upstream end of the tray loading station (right-most end of TLS, in Fig. 13; note that front gate 170 is located therebetween, as recited – Fig. 13-14 above).
Regarding Claim 6, Williamson further teaches wherein, in the first position (of Fig. 14 above), the front gate 170 extends above a surface of the tray loading station TLS (in particular, above an upper surface of scale 168, see Fig. 14; alternatively, above an upper surface of roller 162 as shown in Fig. 5).
Regarding Claim 7, Williamson further teaches wherein, in the second position (of Fig. 13, annotated above), the front gate 170 is retracted below the surface of the tray loading station (see gate 170 pivoted downward and below any of the identified surface(s), as recited).
Regarding Claim 8, Williamson further teaches wherein the front gate 170 includes one or more rollers along a top edge thereof (see Fig. 5, also Para 0033: “Each of the three box lifter 170 … includes a plurality of lift rollers 176 …”).
Regarding Claim 9, Williamson further teaches wherein the tray loading station TLS comprises a conveyor belt (Para 0028: “Box conveyer 120 includes …rollers and belt tensioners”, Figs. 13-14) configured to transfer the first row and the upstream row (all rows are respectively transferred, as identified above) of secondary containers in a downstream direction (from right to left, in Figs. 13-14) after the back stop 174 is moved from the first position (e.g. of Fig. 13) to the second position (e.g. of Fig. 12).
Regarding Claim 10, Williamson further teaches wherein the conveyor belt 120 transfers the first row and the upstream row (as identified above) of secondary containers (bags, see above) in the downstream direction (from right to left, in annotated Figs. 13-14 above) until the first row of secondary containers contacts the back stop in the second position (the downstream movement is continued at least until the recited moment / position, per Para 0032: “box conveyer 120 moves packing boxes 10 ”; also compare relative positions in Figs. 9-15, demonstrated the recited movement).
Regarding Claim 11, Williamson further teaches wherein the conveyor belt 120 transfers the first row and the upstream row (as identified above) of secondary containers (bags, see above) in the downstream direction (from right to left, in annotated Figs. 13-14 above) until an entirety of the upstream row of secondary containers is downstream of the front gate (the downstream movement is continued at least until the recited moment / position, per Para 0032: “box conveyer 120 moves packing boxes 10 ”; also compare relative positions in Figs. 9-15, demonstrated the recited movement).
Regarding Claim 12, Williamson further teaches a pusher (any of items 122: Para 0028: “traverse push bars 122  …”, Fig. 13-14) configured to push an arrangement of the secondary containers (bags, see above) in a transverse direction (a direction from right to left in Fig. 13-14, is transverse because it is perpendicular to a vertical line, or to the normal to the view plane of the figures, or because the direction traverses the machine 100 from right to left) into the tertiary container (bags, as secondary containers, are pushed/transported inside, thus into / the tertiary containers represented by boxes, see above).
Regarding Claim 13, Williamson further teaches wherein an elevation of the pusher (122) changes as the pusher moves along the transverse direction (note Para 0028: “around … cogs, gears, wheels, … … around which drive chains 124 are trained””; , given that push bars 122 are coupled to drive chains 124, they rotate together around the terminal rollers to constitute the continuously rotating conveyor belt 120 – e.g. see Figs. 13-14.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
US Pat 6,561,339 teaches claimed limitations, including disclosing a tray moving device 20 operable to lower stop arm 78 out of the way to allow a tray to convey (Fig. 9A)
    PNG
    media_image2.png
    313
    439
    media_image2.png
    Greyscale

US Pub 2015/0291295 teaches a reciprocating gate 150 operating as claimed (Para 0042, Figs. 70A-B)
    PNG
    media_image3.png
    261
    417
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731